                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA



United States of America,

      Plaintiff,                            MEMORANDUM OPINION
                                               AND ORDER
v.
                                            Crim. No. 06-407 (MJD)
Neulan Dae Midkiff,

      Defendant.



      Lisa Kirkpatrick, Assistant United States Attorney, Counsel for Plaintiff.

      Doug Olson, Assistant Federal Defender, Counsel for Defendant.



      This matter is before the Court on Defendant’s Pro Se motions for

Immediate Release [Doc. No. 295], Emergency Motion for Hearing for Immediate

Release [Doc. No. 299], Motion for Declaratory Relief [Doc. No. 297], Motion to

Reduce Sentence [Doc. No. 301] and Motion for Bond, Immediate Release or in

the Alternative a Tort Claim Bivens Action. [Doc. No. 302].

      On October 20, 2008, Defendant was sentenced to a term of imprisonment

of 180 months after a jury found him guilty of multiple counts of fraud.




                                        1
      In each of the motions pending before the Court, Defendant is seeking

early release from prison and placed on home confinement based on the Second

Chance Act, as amended by the First Step Act. Specifically, Defendant is relying

on the elderly inmate home confinement pilot program that was reauthorized

under the First Step Act, and which provides that the Attorney General shall

conduct a pilot program to determine the effectiveness of removing eligible

elderly offenders from BOP facilities and placing them on home detention. 34

U.S.C. § 60541(g)(1)(A). An eligible elderly offender is defined as one who is not

less than 60 years of age, who is not serving a life sentence, has not been

convicted of a federal or state crime of violence, sex offense, terrorism, or

violence at an international airport, and has served two-thirds of his sentence. 34

U.S.C. § 60541 (g)(5)(A). Defendant argues that he is entitled to early release

from the Duluth Prison Camp because he meets the definition of an eligible

elderly offender; he is 77 years old, not serving a life sentence, has served two-

thirds of his sentence and has not been convicted of one of the enumerated

offenses.

      Since filing the above motions, Defendant’s request to be placed on home

confinement has been granted. Defendant is currently residing with family in



                                          2
Colorado. (See Doc. No. 304, Defendant’s Notice of Change of Address.)

Accordingly, the Court will deny the above motions as they are now moot.

      IT IS HEREBY ORDERED that Defendant’s Motion for Release [Doc. Nos.

295], Emergency Motion for Hearing for Immediate Release [Doc. No. 299],

Motion for Declaratory Relief [Doc. No. 297], Motion to Reduce Sentence [Doc.

No. 301] and Motion for Bond, Immediate Release or in the Alternative a Tort

Claim Bivens Action [Doc. No. 302] are DENIED AS MOOT.

Date: May 30, 2019




                                           s/ Michael J. Davis
                                           Michael J. Davis
                                           United States District Court




                                       3
